Case 1:20-cv-00204-RM-NYW Document 64 Filed 06/26/20 USDC Colorado Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00204-RM-NYW

  TODD UBEL, Individually, and on Behalf of All Others
  Similarly Situated,

         Plaintiff,

  v.

  PROGRESSIVE DIRECT INSURANCE COMPANY;
  J.D. POWER; and
  MITCHELL INTERNATIONAL, INC.,

         Defendants.


                          STIPULATED CONFIDENTIALITY ORDER

         The parties’ Joint Motion for Entry of Stipulated Confidentiality Order (Doc.62) is

  GRANTED. The parties have stipulated and agreed, and the Court therefore ORDERS that:

         1.       Subject to this Order, any party to this action, captioned Ubel v. Progressive Direct

  Insurance Company, et al., No. 1:20-cv-00204-MF-NYW (D. Colo.) (the “Action”) and any third

  party shall have the right to designate as “Confidential” any information, document, or thing, or

  portion of any document or thing: (a) that contains trade secrets, competitively sensitive technical,

  marketing, financial, sales or other confidential business information, or (b) that contains private

  or confidential personal information, or (c) that contains information received in confidence from

  third parties, or (d) which the producing party otherwise believes in good faith to be entitled to

  protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure. Any party to this litigation

  and any third party covered by this Order (“Producing Party”) who produces or discloses any

  Confidential Material, including without limitation any information, document, thing, interrogatory

  answer, admission, pleading, or testimony, shall mark the same with the following or a similar
Case 1:20-cv-00204-RM-NYW Document 64 Filed 06/26/20 USDC Colorado Page 2 of 12




  legend:         “CONFIDENTIAL” or “CONFIDENTIAL – SUBJECT TO DISCOVERY

  CONFIDENTIALITY ORDER” (hereinafter “Confidential”). Before By marking documents as

  confidential, a Producing Party is certifying that a good faith review was undertaken by counsel of

  record and the documents qualify for confidential designation under the applicable Federal Rules

  of Civil Procedure and the applicable case law. must consider whether categories of information

  and documents qualify for a confidential designation.

            2.    “Confidential Material,” as that term is used in this Confidentially Order, means

  data, documents, electronically stored information, discovery responses, testimony, and all other

  material or information, whether in paper, electronic, digital, or other format, that is produced or

  supplied by any Producing Party in this Action and identified as Confidential as well as (1) any

  information copied or extracted from Confidential Material; (2) all copies, excerpts, summaries,

  translations, or compilations of Confidential Material; and (3) any oral, written, or electronic

  communications, testimony or presentations, including for purposes of settlement, by Producing

  Parties or their Counsel that might reveal Confidential Material.

            3.    Confidential Material shall be used only for the prosecution of this Action, including

  discovery, trial and/or hearings and preparation for same, and for no other purpose, except as may

  be required by law. Confidential Material shall not be used in the prosecution or defense of matters

  other than this Action.

            4.   Confidential Material shall not be revealed or disclosed except to:

                 (a)        The Court, its employees and necessary clerical support staff, and any
                            appellate court or other court assuming jurisdiction over this Action;

                 (b)        Counsel of record in this Action, other attorneys employed by their firms,
                            and necessary clerical and support staff employed by counsel of record (who
                            shall not be required to execute the Confidentiality Acknowledgment and
                            Affirmation, annexed as Exhibit “A” but all of whom shall, nevertheless, be
                            bound by this Confidentiality Agreement);

                                                      2
Case 1:20-cv-00204-RM-NYW Document 64 Filed 06/26/20 USDC Colorado Page 3 of 12




                 (c)     The Parties and any employees, former employees or agents of the Parties or
                         their corporate affiliates, provided that, before disclosure of the Confidential
                         Material to any former employees or agents, such former employees or agents
                         shall execute a Confidentiality Acknowledgement and Affirmation in the form
                         annexed as “Exhibit A”, which shall be provided to and maintained by counsel
                         for the Producing Party;

                 (d)     Persons consulted or retained for the purpose of providing litigation support
                         or technical services in connection with discovery or preparation for trial
                         of this Action, provided that, before disclosure of the Confidential Material
                         to said persons, each shall execute a Confidentiality Acknowledgement
                         and Affirmation in the form annexed as “Exhibit A”, which shall be
                         maintained by counsel for the party using such persons;

                 (e)     Persons consulted or retained for the purpose of providing expert or
                         consulting services or for the purpose of offering expert testimony at the
                         trial and/or hearings in this Action, provided that, before disclosure of the
                         Confidential Material to said persons, each shall execute a Confidentiality
                         Acknowledgement and Affirmation in the form annexed as “Exhibit A”,
                         which shall be maintained by counsel for the party using such persons;

                 (f)     Stenographic reporters and videographers (and their staff) involved in
                         depositions or other proceedings in this Action; and

                 (g)     Witnesses other than the Parties and their current employees appearing at
                         depositions, hearings or trial in this matter, provided that such witnesses
                         (i) execute a Confidentiality Acknowledgement and Affirmation in the
                         form annexed as “Exhibit A” prior to being given access to Confidential
                         Material; and (ii) will only be able to review, but not retain, Confidential
                         Material.

                 (h)     The author or recipient of a document containing the information or a
                         custodian or other person who otherwise possessed or knew the
                         information.

         5.       Persons entitled to access to Confidential Material shall not disclose such

  Confidential Material to any person or entity other than those entitled to access as provided in this

  Confidentiality Order. A person or an entity not entitled to access to Confidential Material can or

  will be provided disclosure thereof upon agreement of the Producing Party or if either Party

  demonstrates to the Court that there is a sufficient and reasonable basis and necessity for such


                                                    3
Case 1:20-cv-00204-RM-NYW Document 64 Filed 06/26/20 USDC Colorado Page 4 of 12




  disclosure of specific Confidential Material but, otherwise, no person or entity other than those

  designated in this Confidentiality Order shall have access to the Confidential Material. If the Court

  determines that a person or an entity not entitled to access to Confidential Material pursuant to this

  Confidentiality Order has a sufficient and reasonable basis and necessity for disclosure, then that

  person or entity shall execute a Confidentiality Acknowledgement and Affirmation in the form

  annexed as “Exhibit A”, copies of which shall be provided to and maintained by counsel for all

  Parties. Notwithstanding the foregoing, nothing in this Confidentiality Order shall restrict any

  Producing Party or person or entity from use of his, her, or its own Confidential Material for any

  purpose.

          6.       If Confidential Material is used and disclosed at a deposition, hearing or other

  proceeding, subject to court approval where necessary, any person or entity, its officers, employees

  and agents not entitled to Confidential Material shall be precluded from attending that portion of

  the deposition, hearing or other proceeding in which Confidential Material shall be used and

  disclosed. In addition, the portion of the deposition, hearing or other proceeding transcript

  containing the Confidential Material shall not be disclosed to any person or entity, its officers,

  employees or agents not entitled to access to said Confidential Material.

          7.       If any Confidential Material is discussed during a deposition, the transcripts of the

  depositions, and exhibits thereto, shall, in their entirety, be treated as Confidential Material for a

  period of 21 days after such transcripts are actually received by counsel for each of the parties.

  During that 21-day period, portions of deposition transcripts, and exhibits thereto, may be designated

  as Confidential Material pursuant to the terms of this Confidentiality Order by notifying all counsel

  in this Action, and the Producing Party if not a Party in this Action, in writing. If the Producing Party

  of the Confidential Material at issue is not a party to the lawsuit or otherwise in attendance at the


                                                     4
Case 1:20-cv-00204-RM-NYW Document 64 Filed 06/26/20 USDC Colorado Page 5 of 12




  deposition where the Confidential Material was discussed, the Party taking the deposition shall

  provide a copy of the transcript to the Producing Party, and the Producing Party shall have 21 days

  from the receipt of the transcript to designate portions of the transcript as Confidential Material.

  Portions of the deposition record reflecting such Confidential Material shall be stamped with the

  appropriate designation and access thereto shall be limited pursuant to the terms of this

  Confidentiality Order.

          8.       This Confidentiality Order shall in no way affect or impair the right of any party or

  person or entity, its officers, employees or agents, to raise or assert any defense or objection,

  including, but not limited to, defenses or objections to the discovery or production of data,

  documents, and information, and to the use, relevancy or admissibility at trial or at any hearing of

  any evidence. A party that intends to present or anticipates that another party may present

  Confidential Material at trial shall bring that issue to the Court’s and parties’ attention by motion

  reasonably in advance of trial without disclosing the Confidential Material. The Court may

  thereafter make such orders as are necessary to govern the use of such documents, material, or

  information at trial.

          9.       If any Party disagrees with the designation for certain data, documents, or information,

  that Party may object to the designation. Failure to object to the designation shall not preclude a

  subsequent objection to it. Any Party who wishes to object to the designation shall serve written

  objections (including a statement of the legal or factual basis for the objection) on the Producing Party

  and all other counsel of record and request a conference to resolve the matter. The objecting Party

  and the Producing Party shall make a good faith effort to resolve the dispute. If the dispute cannot be

  resolved, upon prior notice to all Parties, either the objecting Party or the Producing Party may

  apply to the Court for determination as to whether the designation is proper. The Producing Party


                                                     5
Case 1:20-cv-00204-RM-NYW Document 64 Filed 06/26/20 USDC Colorado Page 6 of 12




  shall have the burden of proving the propriety of the designation and of persuading the Court on

  the propriety of the designation. For disputes concerning the designations made to Confidential

  Material produced by non-party Producing Parties, upon prior notice to all Parties, either the

  objecting Party or the non-party Producing Party may apply to the appropriate compliance court

  under Rule 45 for determination as to whether the designation is proper. The non-party Producing

  Party shall have the burden of proving the propriety of the designation and of persuading the court

  on the propriety of the designation. Pending a ruling by the Court or compliance court on the

  motion, the terms of this Confidentiality Order shall remain in effect for the Confidential Material

  that is the subject of said motion.

         10.      If a party (the “Filing Party”) intends that Confidential Material produced by

  another party or a non-party will be attached to an affidavit, declaration, or pleading or otherwise

  filed with the Court, the following procedures shall be followed:

                 (a)     The Filing Party shall file the document(s) as Level 1 Restricted pursuant
                         to the procedures set forth in D.C. Colo. L. Civ. R. 7.2.
         11.     (b)      Within fourteen (14) days of the filing (as required by D.C. Colo. L. Civ.
  R. 7.2(e)), the Producing Party shall electronically file a Motion to Restrict pursuant to D.C. Colo.

  L. Civ. R. 7.2(c). To the extent any Confidential Material in the filing was produced by the Filing

  Party, the Filing Party shall file its own separate Motion to Restrict with regard to the Confidential

  Materials it produced. If a Filing Party wishes to file a pleading that quotes, reproduces, or

  otherwise reflects Confidential Information within the text of the pleading, the Filing Party shall,

  on the Filing Date:

                 (a)     Electronically file its documents as Level 1 Restricted pursuant to the
                         procedures set forth in D.C. Colo. L. Civ. R. 7.2.

                 (b)     Electronically file a Motion to Restrict at the time of filing or within 14 days
                         of the filing as required by D.C. Colo. L. Civ. R. 7.2(c). If the Confidential
                         Information that is quoted, reproduced, or otherwise reflected in the

                                                    6
Case 1:20-cv-00204-RM-NYW Document 64 Filed 06/26/20 USDC Colorado Page 7 of 12




                         pleading has previously been the subject of a Motion to Restrict filed by the
                         Producing Party in accordance with Paragraph 10, above, the Filing Party
                         may rely upon or incorporate that motion(s) for purposes of restricting the
                         pleading.
           12.     The parties agree that they will follow the procedures outlined in D.C. Colo. L.

  Civ. R. 7.2 with regard to the restriction of any Confidential Materials. Nothing in this Order may

  be construed as restricting any document and/or information from the public record.


          13.      The provisions of this Confidentiality Order shall not terminate at the conclusion of

  this Action. Within 60 days of the conclusion of the trial and of any appeals, or upon other

  termination of this litigation, all Confidential Material shall be destroyed or returned to the Producing

  Party. Following the expiration of this 60 day period, upon request of the Producing Party, any Party

  to whom Confidential Material was produced must submit a written certification to the Producing

  Party that: (1) states that commercially reasonable efforts have been made to assure that all

  Confidential Material has been returned or destroyed; and (2) affirms that the Party has not retained

  any originals, copies, abstracts, compilations, summaries or any other format reproducing or

  capturing any of the Confidential Material. The requirement set forth above does not affect or impair

  the right of any Party to whom Confidential Material was produced from maintaining copies of any

  pleadings, filings or court submissions that include citations or references to, or exhibits consisting

  of, Confidential Material that has been filed with the Court either in the public record or under

  seal; provided, however, that any Confidential Material retained after the conclusion of this Action

  shall be maintained only in strict compliance with this Confidentiality Order and shall not be used

  in any manner or for any purpose other than as expressly permitted by this Confidentiality Order.

          14.      This Confidentiality Order shall remain in effect until modified, superseded or

  terminated by written consent of the Parties hereto or by court order.

          15.      If a Producing Party inadvertently produces any data, documents, or information that
                                                     7
Case 1:20-cv-00204-RM-NYW Document 64 Filed 06/26/20 USDC Colorado Page 8 of 12




  the Producing Party thereafter claims to be privileged, the Prod ucing Party will give notice thereof

  to the receiving party in writing. Within five days, the document, data or information in question

  (and all notes and work product quoting, referring or relating thereto) will then be returned to the

  Producing Party or the receiving Party will certify that all copies have been retrieved and destroyed.

  If the receiving Party has disclosed the information to others before being notified of the claim of

  privilege or protection, the receiving Party must take reasonable steps to retrieve and return or

  destroy the disclosed information.

         16.      The receiving Party upon receiving a privilege log identifying the returned or destroyed

  document or information remains free to challenge any claim of privilege. However, pursuant to

  consistent with Federal Rule of Evidence 502(d), the production of a document shall not affect a waiver

  of any privilege or protection. Moreover, absent a ruling that the document, data, or information at

  issue is not privileged or protected, a receiving Party may not disclose nor make any use

  whatsoever of the information disclosed in or derived from the document or information at issue.

  In the interests of effectuating this Confidentiality Order and protecting the efficient process of

  discovery, pursuant to consistent with Federal Rule of Evidence 502(d), the Court further rules

  that productions during the course of this Action of materials or information claimed to be

  privileged and sought to be reclaimed by the Producing Parties shall not be used as grounds by any

  Party or third party to argue that any waiver of privilege or protection has occurred by virtue of any

  production in this Action. Nothing in this Order overrides any attorney’s ethical responsibilities to

  refrain from examining or disclosing materials that appear on their face to be privileged and to

  disclose to the Producing Party that such materials have been produced.

         17.      If a Producing Party inadvertently fails to stamp certain documents Confidential

  upon their production, it may, at any time, designate such documents as Confidential Material. In


                                                    8
Case 1:20-cv-00204-RM-NYW Document 64 Filed 06/26/20 USDC Colorado Page 9 of 12




  that event, at the request of the Producing Party, and upon receipt of the new documents

  subsequently designated and properly marked as Confidential Material, the receiving Party shall

  either destroy or return the original documents inadvertently not designated as Confidential

  Material to the Producing Party. The receiving Party shall not be held liable or responsible for any

  disclosure prior to the subsequent designation of the documents as Confidential Material.

         18.      If any Party or person that has obtained Confidential Material under the terms of

  this Confidentiality Order receives a subpoena or other legal process commanding the production

  of any such documents or information (the “Subpoena Recipient”), the Subpoena Recipient shall

  within five (5) business days provide written notice of the service of the subpoena to counsel for

  the Producing Party or the Party that designated the information or documents as Confidential

  Material. The Subpoena Recipient shall not produce any Confidential Material in response to the

  subpoena without either the prior written consent of the Producing Party or an order of a court of

  competent jurisdiction. The Subpoena Recipient shall lodge an objection to the subpoena on the

  grounds that it calls for the production of materials that are Confidential Material pursuant to this

  Protective Order and shall provide a copy of the objection to the Producing Party. However, the

  Subpoena Recipient shall not have any obligation to defend the appropriateness or validity of the

  designation of the requested materials as Confidential Material under this Confidentiality Order, or

  to negotiate the terms of production under a protective order in another matter. Rather, the Subpoena

  Recipient will only be required to defend the existence of this Confidentiality Order and that the

  materials sought were produced as, and are treated as, Confidential Material under this Protective

  Order. The Producing Party or the Party that designated the materials as Confidential Material shall

  bear the burden of defending the appropriateness or validity of the designation of Confidential

  Material, if necessary.


                                                   9
Case 1:20-cv-00204-RM-NYW Document 64 Filed 06/26/20 USDC Colorado Page 10 of 12




           DONE and ORDERED in Denver, Colorado on June 26, 2020.




                                        MAGISTRATE JUDGE


     AGREED TO BY:

   _s/Kevin Hannon
   Kevin Hannon                                Ryan J. McGee
   Justin Blum                                 MORGAN & MORGAN
   The Hannon Law Firm, LLC                    201 N. Franklin St., 7th
   1641 Downing Street                         Floor Tampa, FL 33602
   Denver, CO 80218                            Telephone: (813) 223-5505
   Tel: (303) 861-8800                         Facsimile: (813) 222-2434
   Fax: (303) 861-8855                         rmcgee@ForThePeople.com
   JBlum@HannonLaw.com



    Attorneys for Plaintiff Todd Ubel

   _s/Evan B. Stephenson                           _s/Gavin E. Hill
   Michael T. Williams Evan                        Gavin E. Hill
   Bennett Stephenson                              Christopher
   Wheeler Trigg O’Donnell LLP 370                 Kratovil Heather L.
   Seventeenth Street, Suite 4500                  Kramer Alexandria
   Denver, CO 80202                                M. Twiss
   Telephone:      303.244.1809                    DYKEMA GOSSETT PLLC
   Facsimile: 303.244.1879                         Comerica Bank Tower
   Email: williams@wtotrial.com                    1717 Main Street, Suite 4200
          stephenson@wtotrial.com                  Dallas, Texas 75201
                                                   Telephone: (214) 462-6467
                                                   Facsimile: (855) 223-2760 Email:
                                                   ghill@dykema.com
                                                           ckratovil@dykema.com
                                                           hkramer@dykema.com
     Attorneys for Defendants                              atwiss@dykema.com
     J.D. Power and Mitchell
     International, Inc.

                                              10
Case 1:20-cv-00204-RM-NYW Document 64 Filed 06/26/20 USDC Colorado Page 11 of 12




    s/J. Matthew Brigman
   Jeffrey S. Cashdan                      Angela C. Tarasi
   Zachary A. McEntyre                     KING & SPALDING LLP
   J. Matthew Brigman                      1515 Wynkoop St., Suite 800
   KING & SPALDING LLP                     Denver, Colorado 80202
   1180 Peachtree Street                   Tel: (720) 535-2319
   Atlanta, Georgia 30309                  Fax: (720) 535-2400
   Tel: (404) 572-4600                     atarasi@kslaw.com
   Fax: (404) 572-5100
   jcashdan@kslaw.com
   zmcentyre@kslaw.com
   mbrigman@kslaw.com
   Attorneys for Defendant
   Progressive Direct Insurance Company




                                          11
Case 1:20-cv-00204-RM-NYW Document 64 Filed 06/26/20 USDC Colorado Page 12 of 12




             CONFIDENTIALITY ACKNOWLEDGEMENT AND AFFIRMATION

           I acknowledge that I have read and understand the Confidentiality Order governing the

   confidentiality of data, documents, and information, which was entered into by and among Todd

   Ubel, Progressive Direct Insurance Company, J.D. Power, and Mitchell International, Inc. on

           , 2020, and entered as an Order of the Court on      , 2020, in the matter of Todd Ubel,

   Individually and on Behalf of All Others Similarly Situated v. Progressive Direct Insurance

   Company, J.D. Power and Mitchell International, Inc., Case No. 1:20-cv-00204-RM- NYW, in

   the United District Court for the District of Colorado. I qualify under its provisions as a person

   who may have access to data, documents, and information deemed Confidential under the

   Confidentiality Order. I will abide by the terms and provisions set forth in the Confidentiality

   Order and subject myself to the personal jurisdiction of this Court to enforce its terms.



   Date:

   Signature:

   Name:




                                              EXHIBIT A




                                                    12
